Citation Nr: 9904192	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
anatomical loss of the right eye, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran served on active duty for approximately four 
years and eleven months, to include the period from October 
1950 until June 1952.
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1997 
rating decision of the Regional Office (RO) in Chicago, 
Illinois, which denied a claim of entitlement to a rating in 
excess of 40 percent for service-connected anatomical loss of 
the right eye.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has anatomical loss of his right eye with 
replacement by a prosthetic eye in the vacant orbit, and the 
corrected visual acuity in his non-service-connected left eye 
is 20/30; the veteran experiences recurrent discharge and 
drainage of tears and mucus from the left eye but there is no 
evidence that the artificial eye cannot be worn.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
anatomical loss of the right eye have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R.      §§ 
3.383(a), 4.75, 4.84a, Table V, Diagnostic Code 6066 (1998). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Since the Board is satisfied that 
all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

By rating action of September 1952, the RO assigned a 40 
percent disability rating for the veteran's anatomical loss 
of the right eye, under Diagnostic Code 6066 of the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  The RO 
also granted entitlement to special monthly compensation for 
blindness in one eye.  See 38 U.S.C.A. § 1114(k).  The 
veteran's 40 percent rating has remained in effect since that 
time and is now protected.  38 U.S.C.A. § 1159 (West 1991); 
38 C.F.R. § 3.951 (1998).  

In a May 1997 claim, the veteran stated that the vision in 
his left eye had deteriorated, such that a rating in excess 
of 40 percent was warranted.

A review of an August 1997 VA visual examination report shows 
that the veteran reported that he had lost his right eye from 
an explosion during his service, and that he had itching, 
tearing with mucus, and decreased distance vision in his left 
eye.  He reported that artificial tears provided no 
improvement.  He was noted to be blind in his right eye, with 
a right eye prosthesis.  On examination, his left eye had a 
hyperpigmented scar on the retina with a reticular pattern 
characterized as likely secondary to trauma.  There were mild 
cataracts, and no evidence of glaucoma.  The visual acuity of 
his left eye, uncorrected, was J14 (near) and 20/100 (far).  
The visual acuity of his left eye, corrected, was J6 (near) 
and 20/30 (far).  There was no diplopia and no visual field 
deficit.  The diagnoses were monocular secondary to explosion 
in right eye, mild cataract and blepharitis.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998). 

Compensation is payable for specified combinations of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  
Blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice- connected disability is one such combination.  38 
C.F.R. § 3.383(a)(1).

It must be noted that only the veteran's right eye is service 
connected and that he is not blind in both eyes.  
Accordingly, the provisions of 38 C.F.R. § 3.383 (pertaining 
to disability of paired organs) is not for consideration.  
Under 38 C.F.R. § 4.84a, Diagnostic Code 6066, the anatomical 
loss of one eye warrants a 40 percent evaluation, in addition 
to special monthly compensation.  An additional 10 percent 
should be added if an artificial eye cannot be worn.  38 
C.F.R. § 4.84a.  Pursuant to 38 C.F.R. § 4.75 (1998), the 
best distant vision obtainable after best correction by 
glasses will be the basis of ratings.

In the instant case, the most probative evidence is the 
report of VA examination in August 1997.  At that time the 
veteran had no right eye vision due to the enucleation.  
Distant vision in the left eye was correctable to 20/30, 
which even if the left eye were service-connected would not 
afford a basis for an increased rating 38 C.F.R. § 4.84a, 
Diagnostic Codes 6065-6066.  Additionally, the evidence of 
record shows that the veteran can wear an artificial eye, 
with good cosmetic result. Accordingly, there is no basis for 
an additional 10 percent due to inability to wear a 
prosthesis. 

The Board further notes that, although the veteran has 
reported itching and tearing with mucus in his left eye, his 
corrected distant vision in that eye is 20/30, and there is 
no indication that he cannot wear his right eye prostheses, 
such that he is not shown to be entitled to an additional 10 
percent for an inability to wear an artificial eye under 
Diagnostic Code 6066.

Accordingly, after a review of the medical evidence, the 
Board concludes that an increased rating for anatomical loss 
of the right eye is not warranted.  38 C.F.R. §§ 3.383(a)(1), 
4.75, 4.84, Diagnostic Code 6066.

Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increase rating in excess of 40 percent 
for a service-connected enucleated right eye must be denied.  
38 U.S.C.A.  § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for 
anatomical loss of the right eye  is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


- 5 -


